IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andrew Kundratic,                    :
                                     :
                         Petitioner :
                                     :
                  v.                 : No. 115 M.D. 2018
                                     : Submitted: May 17, 2019
Sophia Carol Thomas, aka             :
Sophia Carol Kundratic,              :
Arthur Silverblatt, Anthony Lumbis, :
Hon. Tina Polachek Gartley,          :
Gary A. Michak in care of the        :
Estate of Gary A. Michak,            :
C. J. Bufalino,                      :
Hon. Harold F. Woelfel Jr.,          :
                                     :
                         Respondents :


OPINION NOT REPORTED


MEMORANDUM OPINION
PER CURIAM                                             FILED: August 1, 2019


            Before the Court are the preliminary objections of Sophia Carol
Thomas, aka Sophia Carol Kundratic (Ex-Wife); Hon. Tina Polachek Gartley
(Judge); Gary A. Michak in care of the Estate of Gary A. Michak (Attorney); C.J.
Bufalino (Master); and Hon. Harold F. Woelfel, Jr. (Senior Judge) (collectively,
Respondents) to the pro se petition for review filed by Andrew Kundratic (Ex-
Husband) in our original jurisdiction seeking declaratory and injunctive relief.1
We sustain the preliminary objections and dismiss the petition for review.
                                               I.
              The instant matter is the latest in a long line of cases in both state and
federal courts filed by Ex-Husband emanating from the extremely contentious
2006 divorce of Ex-Husband and Ex-Wife2 in Luzerne County, Pennsylvania.3 The


       1
         On May 3, 2019, this Court’s Chief Clerk entered a judgment of non pros in favor of
Respondent Arthur Silverblatt, Ex-Husband’s former counsel, and against Ex-Husband, pursuant
to Pa. R.C.P. No. 1042.7, based on his failure to file a certificate of merit as required by
Pa. R.C.P. No. 1042.3. As a result, Respondent Silverblatt’s preliminary objections were
dismissed as moot.

         On July 8, 2019, this Court vacated our prior order entering a default judgment in favor
of Ex-Husband and against Respondent Anthony Lumbis, another of Ex-Husband’s former
attorneys. In that order we likewise entered a judgment of non pros in favor of Respondent
Lumbis, and against Ex-Husband, pursuant to Pa. R.C.P. No. 1042.7, based on his failure to file
a certificate of merit as required by Pa. R.C.P. No. 1042.3.

       2
         See, e.g., Kundratic v. Kundratic (Pa. Super., No. 501 MDA 2015, filed December 15,
2015); Kundratic v. Kundratic (Pa. Super., Nos. 1920 MDA 2013, 1998 MDA 2013, filed
September 8, 2014); Kundratic v. Kundratic (Pa. Super., No. 2057 MDA 2013, filed August 26,
2014); Kundratic v. Kundratic (Pa. Super., No. 1888 MDA 2013, filed July 9, 2014), appeal
denied, 104 A.3d 5 (Pa. 2014); Kundratic v. Kundratic (Pa. Super., No. 1861 MDA 2011, filed
October 22, 2012); Kundratic v. Kundratic (Pa. Super., No. 1214 MDA 2008, filed May 7,
2009). See also Kundratic v. Polachek-Gartley (M.D. Pa., No. 3:15-CV-1239, filed August 28,
2015), vacated and remanded, 644 Fed. App’x 123 (3d Cir. 2016); Kundratic v. Thomas
(M.D. Pa., No. 3:12-CV-0017, filed November 26, 2013), aff’d, 573 Fed. App’x 167 (3d Cir.
2014); Kundratic v. Thomas (M.D. Pa., No. 3:12-CV-17, filed June 14, 2012); Kundratic v.
Thomas (M.D. Pa., No. 3:12-CV-0017, filed November 5, 2012); Kundratic v. Thomas
(M.D. Pa., No. 3:08-CV-1652, filed July 2, 2009), aff’d, 407 Fed. App’x 625 (3d Cir. 2011).

       3
          Luzerne County is a Third Class County. See 123 The Pennsylvania Manual 6-32
(2017); Emert v. Larami Corporation, 200 A.2d 901, 902 n.1 (Pa. 1964) (“Courts will take
judicial notice of geographical facts such as the county in which a town or city is located.”)
(citations omitted).



                                               2
current iteration of this ongoing legal morass is the 114-page pro se petition for
review filed by Ex-Husband pursuant to the Declaratory Judgments Act4 seeking
an order from this Court directing the following relief against Ex-Wife, the estate
of her late Attorney, the Judges, and the Master involved in those divorce
proceedings: (1) “[t]he immediate recusal of [Senior Judge] for obvious reasons”;
(2) an order precluding Ex-Wife from transferring the deed to the marital house
“since she illegally transferred the deed and took [Ex-Husband’s] name off the
deed(s)”; (3) the transfer of the marital house in separate deeds for the house and
the lot within 48 hours to be paid by Respondents and reimbursement for spousal
support/alimony pendente lite; (4) transfer of the deeds to be held by Ex-Husband
until further court order; (5) a “referral to the proper law [enforcement] authorities
and/or agencies for a complete criminal investigation of all [Respondents]”
including unnamed individuals with “Domestic Relations and Child & Youth”; (6)
“[a] report back to [Ex-Husband] and courts from any investigation”; (7) “[a] court
referral to the proper agencies for an investigation and the disbarment of
[Attorney’s] law license[]”; (8) “[t]he immediate and permanent disbarment of
[Ex-Wife] and [her current husband] from the marital properties” “without
removing any contents from the properties until further order of the courts” to
protect “what is left of them”; (9) “the immediate arrest of [Ex-Wife] for the
criminal acts of transferring the marital deed, the embezzlement of [Ex-Husband’s]
awarded 401[(k)] and retirement accounts and many contempts over the years”;
(10) “freezing the monetary accounts of [Ex-Wife] and [her current husband] to
cover the cost of the 401(k) and retirement accounts [that Ex-Wife] embezzled”
including “the additional years of gains lost plus interest”; (11) to “immediately

      4
          42 Pa. C.S. §§7531-7541.


                                          3
freeze [the] assets (monetary accounts)” of the Respondents “to cover all sanctions,
loss of salary, compensatory and/or punitive damages” that are awarded to Ex-
Husband; (12) to include treble damages in any damages awarded to Ex-Husband;
(13) grant Ex-Husband “immediate access . . . to occupy the marital home,” and to
direct the payment of “all living cost[s]” by the Respondents “includ[ing] taxes,
insurances, utility bills, maintenance and all cost[s] of the upkeep of the home”;
(14) to direct the Respondents to immediately restore the marital properties to their
condition as of May 2006, within 60 to 90 days at no cost to Ex-Husband; (15) to
direct that the restored marital properties “be put up for immediate sale”; (16) to
direct the reimbursement by the Respondents for all support payments paid to Ex-
Wife with interest; (17) to direct that an expert calculate the highest sale price of
the marital properties over the last 12 years and that the Respondents pay any
difference from the actual sale price, with interest; (18) for Ex-Husband to “be
reimbursed for all legal fees, legal cost[s] and pro se fees with interest immediately
by all [Respondents] going back to the initial filing of the divorce”; (19) for Ex-
Husband’s and Ex-Wife’s “daughter to be immediately reimbursed with interest
for the los[s] of her college scholarship by the [Respondents]”; (20) an award of
“interest on any and all money awards to [Ex-Husband]”; (21) that “[Ex-
Husband’s] prison record be expunged/cleaned from [the Respondents’] criminal
acts of retaliation of false [Protection from Abuse orders] and their deceitful
representation to [Ex-Husband]”; (22) this Court’s “help/guidance in getting good
legal representation”; and (23) any other relief that this Court deems appropriate.
Petition for Review at 110-113.




                                          4
                            II.
As this Court has recently explained:

       Petitions for declaratory judgments are governed
by the provisions of the Declaratory Judgments Act, 42
Pa. C.S. §§7531-7541.          Although the Declaratory
Judgments Act is to be liberally construed, one limitation
on a court’s ability to issue a declaratory judgment is that
the issues involved must be ripe for judicial
determination, meaning that there must be the presence
of an actual case or controversy. Thus, the Declaratory
Judgments Act requires a petition praying for declaratory
relief to state an actual controversy between the
petitioner and the named respondent.

       Declaratory judgments are not obtainable as a
matter of right. Rather, whether a court should exercise
jurisdiction over a declaratory judgment proceeding is a
matter of sound judicial discretion. Thus, the granting of
a petition for a declaratory judgment is a matter lying
within the sound discretion of a court of original
jurisdiction. As the Pennsylvania Supreme Court has
stated:

      The presence of antagonistic claims indicating
      imminent and inevitable litigation coupled with a
      clear manifestation that the declaration sought will
      be of practical help in ending the controversy are
      essential to the granting of relief by way of
      declaratory judgment. . . .

             Only where there is a real controversy may a
      party obtain a declaratory judgment.

            A declaratory judgment must not be
      employed to determine rights in anticipation of
      events which may never occur or for consideration
      of moot cases or as a medium for the rendition of
      an advisory opinion which may prove to be purely
      academic.


                             5
Brouillette v. Wolf, ___ A.3d ___ (Pa. Cmwlth., No. 410 M.D. 2017, filed July 2,
2019), slip op. at 20-21 (citations omitted).
               Additionally, Section 7541(c)(2) of the Declaratory Judgments Act
states, “[r]elief shall not be available under this subchapter with respect to any . . .
[p]roceeding within the exclusive jurisdiction of a tribunal other than a court.” 42
Pa. C.S. §7541(c)(2).5 “Therefore, where a proceeding lies within the exclusive
jurisdiction of [a government unit exercising a quasi-judicial function], declaratory
relief is unavailable under the [Declaratory Judgments] Act.” Myers v. Department
of Revenue, 423 A.2d 1101, 1103 (Pa. Cmwlth. 1980).
               Further, Section 7541(c)(3) of the Declaratory Judgments Act states,
“[r]elief shall not be available under this subchapter with respect to any . . .
[p]roceeding involving an appeal from an order of a tribunal.”                       42 Pa. C.S.
§7541(c)(3). As a result:

               A declaratory judgment action may not be used to
               collaterally attack an order of a tribunal. See J.B. Steven,
               Inc. v. Bd. of Comm’rs of Wilkens Twp., 643 A.2d 142
               (Pa. Cmwlth. 1994) (attempt to overturn a tribunal’s
               decision through declaratory judgment was improper);
               Kallman v. Carlisle Zoning Hearing Bd., 543 A.2d 1273
               (Pa. Cmwlth. 1988) (declaratory judgment action was an
               impermissible disguised appeal).
Stahl v. Kenney (Pa. Cmwlth., No. 385 M.D. 2017, filed May 2, 2018), slip op. at
10.6 “Moreover, when ‘ancillary proceedings can be utilized to resolve issues

       5
         Section 102 of the Judicial Code defines “tribunal,” in relevant part, as “judicial officer
vested with the power to enter an order in a matter” or “a government unit . . . when performing
quasi-judicial functions.” 42 Pa. C.S. §102.

       6
          See Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code
§69.414(a) (“Parties may . . . cite an unreported panel decision of this court issued after January
15, 2008, for its persuasive value, but not as binding precedent.”).
(Footnote continued on next page…)
                                                 6
raised in a declaratory judgment petition, the declaratory judgment action should
be dismissed.’” Id. at 11 (citations omitted).7
                                                III.
               In this case, Respondents demur to Ex-Husband’s petition based upon
the assertion that he has not pleaded facts showing that he has a clear right to
declaratory or injunctive relief.8 To the extent that Ex-Husband seeks relief based


(continued…)

       7
          See also Starcloud v. Kauffman (Pa. Cmwlth., No. 332 M.D. 2017, filed June 8, 2018),
slip op. at 6, wherein this Court stated:

                       In this case, although [the inmate] sought redress through
               the informal request process by submitting a Form DC-135A, he
               failed to invoke the Department [of Corrections’] formal grievance
               procedure and appeal process through the submission of a DC-804,
               Part 1 Official Inmate Grievance Form. As a result, declaratory
               judgment will not be granted in this case. See Buehl v.
               Pennsylvania Department of Corrections, 635 A.2d 217, 219 (Pa.
               Cmwlth. 1991), aff’d, 635 A.2d 113 (Pa. 1993) (“Here, Buehl has
               failed to use the internal grievance procedures available to him. . . .
               The law is clear that declaratory judgments should not be an
               available remedy for those who have failed to first use appropriate
               agency procedures. Therefore, because Buehl failed to use the
               internal grievance procedures available to him, declaratory
               judgment is inappropriate and his claim is dismissed.”).

       8
          “In ruling on preliminary objections, the courts must accept as true all well-pled facts
that are material and all inferences reasonably deducible from the facts.” Pennsylvania
Independent Oil & Gas Association v. Department of Environmental Protection, 135 A.3d 1118,
1123 (Pa. Cmwlth. 2015), aff’d, 161 A.3d 949 (Pa. 2017) (quoting Guarrasi v. Scott, 25 A.3d
394, 400 n.5 (Pa. Cmwlth. 2011)). “However, we ‘are not required to accept as true any
unwarranted factual inferences, conclusions of law or expressions of opinion.’” Id. (quoting
Guarrasi, 25 A.3d at 400 n.5). “To sustain preliminary objections, ‘it must appear with certainty
that the law will permit no recovery’ and ‘[a]ny doubt must be resolved in favor of the non-
moving party.’” Id. (quoting Guarrasi, 25 A.3d at 400 n.5).


                                                 7
on rulings or orders relating to the 2006 divorce proceedings it is clear, pursuant to
Section 7541(c)(3) of the Declaratory Judgments Act, that Ex-Husband may not
obtain the requested relief. See Stahl, slip op. at 11 (“[The petitioner’s] declaratory
relief requests pertain to alleged wrongful conduct by the Judges, [the master], and
[the ex-wife’s attorney] in the Domestic Relations Matter, which relief is barred
by Section 7541(c)(3)[.] [The petitioner’s] claims all arise from purported errors
which [he] contends allegedly resulted in an unfair outcome in the Domestic
Relations Matter. Accordingly, the proper method for [him] to challenge the
allegedly unfair rulings in the Domestic Relations Matter was to appeal from the
order.”) (citation omitted and emphasis in original).
             Additionally, to the extent that Ex-Husband seeks relief based on the
purported misconduct of Senior Judge, Judge, or Ex-Wife’s late Attorney, the
Supreme Court’s Judicial Conduct Board and Disciplinary Board have exclusive
jurisdiction to entertain such claims. See, e.g., Pa. Const. art. V, §10(c) (“The
Supreme Court shall have the power to prescribe general rules governing . . . the
conduct of all courts . . . and for admission to the bar and to practice law, and the
administration of all courts and supervision of all officers of the Judicial Branch
. . . .”); Pa. Const. art. V, §18(a)(7) (“There shall be an independent board within
the Judicial Branch, known as the Judicial Conduct Board . . . . The board shall
receive and investigate complaints regarding judicial conduct filed by individuals
. . . .”); C.J.D.R.P. No. 301(A) (“Proceedings in the Court [of Judicial Discipline]
shall be commenced by the filing of a [Judicial Conduct] Board Complaint . . . .”);
Pa. R.D.E. 205(a) and (c)(1), (5) (“The Supreme Court shall appoint a board to be
known as ‘The Disciplinary Board of the Supreme Court of Pennsylvania[.]’ . . .
The Board shall have the power and duty . . . [t]o consider the conduct of any


                                          8
person subject to these rules . . . .”). See also Office of Disciplinary Counsel v.
Jepsen, 787 A.2d 420, 423 (Pa. 2002), wherein the Supreme Court explained:

               [B]oth [the Disciplinary Board and the Court of Judicial
               Discipline] possess constitutionally conferred authority to
               entertain charges filed against a judicial officer who
               commits misconduct during the practice of law. Each
               tribunal is likewise capable of determining the
               appropriate discipline.
Accordingly, it is clear, pursuant to Section 7541(c)(2) of the Declaratory
Judgments Act, that Ex-Husband may not obtain the requested relief on these
claims.
               Likewise, to the extent that Ex-Husband asks this Court to direct an
arrest and the filing of criminal charges,9 Pa. R. Crim. P. 506, relating to the filing
of private criminal complaints, states:

                (A) When the affiant is not a law enforcement officer,
               the complaint shall be submitted to an attorney for the
               Commonwealth, who shall approve or disapprove it
               without unreasonable delay.

                (B) If the attorney for the Commonwealth:

                 (1) approves the complaint, the attorney shall indicate
               this decision on the complaint form and transmit it to the
               issuing authority;



       9
          Although Ex-Husband alleges the violation of federal criminal statutes, the relief sought
would be patently beyond the jurisdiction of this Court. See, e.g., Section 761(a)(1) of the
Judicial Code, 42 Pa. C.S. §761(a)(1) (“The Commonwealth Court shall have original
jurisdiction of all civil actions or proceedings . . . [a]gainst the Commonwealth government,
including any officer thereof, acting in his official capacity[.]”). However, for the sake of
judicial economy, we will analyze these claims as if he is asserting that the underlying conduct
constitutes a violation of the Pennsylvania Crimes Code, 18 Pa. C.S. §§101-9101.


                                                9
              (2) disapproves the complaint, the attorney shall state
             the reasons on the complaint form and return it to the
             affiant. Thereafter, the affiant may petition the court of
             common pleas for review of the decision.
See also Pa. Const. art. IV, §4.1 (“An Attorney General shall . . . be the chief law
officer of the Commonwealth and shall exercise such powers and perform such
duties as may be imposed by law.”); Pa. Const. art. IX, §4 (“County officers shall
consist of . . . district attorneys . . . .”); Section 206(a) of the Commonwealth
Attorneys Act, Act of October 15, 1980, P.L. 950, as amended, 71 P.S. §732-
206(a) (“The Attorney General shall be the chief law enforcement officer of the
Commonwealth; the district attorney shall be the chief law enforcement officer for
the county in which he is elected. The Attorney General shall have the power to
investigate any criminal offense which he has the power to prosecute under section
205[.]”); Section 1402(a) of The County Code, Act of August 9, 1955, P.L. 323, as
amended, 16 P.S. §1402(a) (“The district attorney shall sign all bills of indictment
and conduct in court all criminal and other prosecutions, in the name of the
Commonwealth, or, when the Commonwealth is a party, which arise in the county
for which the district attorney is elected, and perform all the duties which, prior to
May 3, 1850, were performed by deputy attorneys general.”).


             Moreover, as the Supreme Court has held:

             [T]ime and again, this Court has stated that the district
             attorney is a quasi-judicial officer. Commonwealth v.
             Nicely, [18 A. 737 (Pa. 1889)]; Snyder’s Case, [152 A.
             33 (Pa. 1930)]; Commonwealth v. Cicere, [128 A. 446
             (Pa. 1925)]; Commonwealth v. Kettering, [119 A.2d 580
             (Pa. Super. 1956)]. Like the Prothonotary and the
             Register of Wills, the office of District Attorney is part



                                         10
             and parcel of the judicial system and performs an
             important function in the administration of justice.
             Moreover, in the performance of his duties, the law
             grants to the district attorney wide discretion in the
             exercise of which he acts in a judicial capacity. See: 103
             University of Pennsylvania Law Review, p. 1057 et seq.

Commonwealth ex rel. Specter v. Martin, 232 A.2d 729, 736 (Pa. 1967). See also
Packel v. Takiff, 321 A.2d 649, 650 (Pa. 1974) (“The [predecessor statute to the
current Declaratory Judgments Act] does not authorize the entry of judgments in
criminal matters.”); In re Shelley, 2 A.2d 809, 812-13 (Pa. 1938) (“Just as a district
attorney is a quasi-judicial officer, so, likewise, is the Attorney General when
acting officially in proceedings in the criminal courts.”) (citations omitted). Again,
it is clear, pursuant to Section 7541(c)(2) of the Declaratory Judgments Act, that
Ex-Husband may not obtain the requested relief on these claims.
             In sum, as the Superior Court advised in an appeal from a common
pleas court decree finding that a marriage was irretrievably broken, which was
contested by the ex-husband and followed by a no-fault divorce decree:

                   It is apparent from his pro se filings that [the ex-
             husband] is consumed by the perceived injustice of his
             former wife’s actions and distressed by her ability to
             obtain a no-fault divorce. As difficult as it may be, [the
             ex-husband] needs to accept the fact that his marriage
             ended in divorce, stop his relentless pursuit of his ex-wife
             and move forward with his life.




                                         11
Rich v. Acrivos, 815 A.2d 1106, 1109 (Pa. Super. 2003).10 Accordingly, for the
above-stated reasons, the Respondents’ preliminary objections in the nature of a
demurrer are sustained, and Ex-Husband’s petition for review is dismissed.11




       10
           As a final matter, we note that Ex-Husband asks for this Court’s “help/guidance in
getting good legal representation.” Petition for Review at 113. However, in the absence of any
assertion that due process or a statute requires the appointment of counsel, we will not accede to
Ex-Husband’s request in this regard, as it is presumed that he does not have a right to court-
appointed counsel. See, e.g., Lassiter v. Department of Social Services, 452 U.S. 18, 26-27
(1981) (“[T]he Court’s precedents speak with one voice about what ‘fundamental fairness’ has
meant when the Court has considered the right to appointed counsel, and we thus draw from
them the presumption that an indigent litigant has a right to appointed counsel only when, if he
loses, he may be deprived of his physical liberty. It is against this presumption that all the other
elements in the due process [analysis under Mathews v. Eldridge, 424 U.S. 319, 335 (1976)]
must be measured.”). See also Rich, 815 A.2d at 1108 (“Acrivos first alleges error because he
was denied appointed counsel [in the no-fault divorce action]. The law is well settled that there
is no right to counsel in civil cases. Witt v. LaLonde, 762 A.2d 1109 (Pa. Super. 2000) (held no
right to appointed counsel in custody/visitation case). Therefore, this claim fails”).

       11
          Based on our disposition of the preliminary objections in the nature of a demurrer, we
will not address the remaining preliminary objections.


                                                12
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andrew Kundratic,                    :
                                     :
                         Petitioner :
                                     :
                  v.                 : No. 115 M.D. 2018
                                     :
Sophia Carol Thomas, aka             :
Sophia Carol Kundratic,              :
Arthur Silverblatt, Anthony Lumbis, :
Hon. Tina Polachek Gartley,          :
Gary A. Michak in care of the        :
Estate of Gary A. Michak,            :
C. J. Bufalino,                      :
Hon. Harold F. Woelfel Jr.,          :
                                     :
                         Respondents :


PER CURIAM

                                  ORDER


            AND NOW, this 1st day of August, 2019, the preliminary objections
in the nature of a demurrer of Respondents Sophia Carol Thomas, aka Sophia
Carol Kundratic, Hon. Tina Polachek Gartley, Gary A. Michak in care of the Estate
of Gary A. Michak, C. J. Bufalino, and Hon. Harold F. Woelfel Jr. are
SUSTAINED, and the petition for review filed by Andrew Kundratic is
DISMISSED. The preliminary objections of Anthony Lumbis are DISMISSED as
moot.